Citation Nr: 0330105	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the wrists, knees, hips, and ankles.

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for a chronic lung 
disease, to include chronic obstructive pulmonary disorder.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

6.  Entitlement to special monthly pension based on the need 
for the regular aid and attendance of another person or by 
reason of being housebound.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On December 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate State or 
Federal agency and obtain verification of 
all periods of the veteran's active duty 
(including active and inactive duty for 
training).  (We have verification for 
April 1975 to June 1976 showing prior 
service and 191 days lost.) 

2.  Obtain complete service medical and 
service personnel records from any 
verified periods of service.  In 
particular, obtain service entrance 
examination reports for the veteran's two 
periods of service beginning (apparently) 
in May 1972 and April 1975.  If any of 
such records are not available because 
they were lost or destroyed, have that 
certified for the record.  

3  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged PTSD stressors.  
Ask him to provide details (names, 
places, dates, units served) pertaining 
to the friends he alleges he buried.  

4.  If the details requested in #3. Above 
are received, ask the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information which might corroborate the  
alleged in-service stressors.  Provide 
USASCRUR with the information furnished 
by the veteran.  

5.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations: Orthopedic, Respiratory, 
and (If any stressor is verified pursuant 
to #4, above) Psychiatric..  Send the 
claims folder to the respective examiners 
for review.
A.  The veteran should be examined by an 
orthopedic specialist who has not 
previously examined him to determine the 
current nature and etiology of any 
degenerative joint disease of the wrists, 
knees, hips and ankles as well as any low 
back-related disorder.  All indicated 
tests should be conducted.  The examiner 
should opine whether it is at least as 
likely as not that any degenerative joint 
disease of the wrists, knees, hips and/or 
ankles or low back disorder is related to 
the veteran's periods of service, and 
specifically to an episode of back pain 
noted in December 1975.  The examiner 
should explain the rationale for any 
opinion given.
B.  The veteran should be examined by a 
respiratory specialist who has not 
previously examined him to determine the 
nature and etiology of any pulmonary 
disorder.  Any indicated tests or studies 
should be conducted.  If a pulmonary 
disorder is diagnosed, that the examiner 
should render an opinion as to whether it 
is at least likely as not that such 
disorder is related to active service, to 
include documented treatment for 
bronchitis and alleged exposure to tear 
gas.  The examiner should note the 
February 2000 letter from the veteran.  
The examiner should explain the rationale 
for any opinion given. 
C.  The examiner should be informed of 
which stressor or stressors have been 
verified and determine whether the 
veteran has PTSD related to such 
stressor.  If the veteran is found to 
have PTSD related to stressors other than 
those verified as having occurred in 
service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should outline the symptoms and 
stressor(s) that support such diagnosis. 
he report of the examination should 
include the rationale for all opinions 
expressed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



